Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 and 15-17 are objected to because of the following informalities:  
in claim 1, lines 4 and 6, “an controlled” (both occurrences) should be changed to
--a controlled--; and in line 10, --and-- should be added after “wheel;” for proper idiomatic language; 
in claim 2, line 10, --and-- should be added after “the tank;” for proper idiomatic language; 
in claim 5, line 11, --and-- should be added after “die;” for proper idiomatic language; and
in claim 15, “an controlled” should be changed to --a controlled—for proper idiomatic language.
Appropriate correction is required.
Claims not listed above are objected to as being dependent upon an objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is replete with antecedent basis clarity issues.  The Examiner suggests the following amendments (also with the Examiner’s suggestions relative to the claim objections above):
1. (Currently Amended) An extrudate cooling tank, comprising:
a) a controlled pressure first temperature water chamber adapted for running passage of an extrudate therethrough;
b) [[an]] a controlled pressure second temperature water chamber adapted for continued running passage of the extrudate therethrough;
c) [[an]] a controlled pressure third temperature water chamber adapted for further continued running passage of the extrudate therethrough;
d) a rotatable extrudate puller wheel positionable for receivably engaging the running extrudate in one of the water chambers and controlling speed of the running extrudate as the extrudate engagingly moves with the rotatable puller wheel;
e) a variable speed motor connected to the puller wheel for controlling a speed thereof to regulate at least one physical parameter of the extrudate, the motor being rotatably connected to the tank for arcuate unitary movement of the motor and puller wheel together between a first position at which the puller wheel engages the running extrudate and a second position at which there is no engagement of the running extrudate by the puller wheel.

Claim 2 is replete with antecedent basis clarity issues.  Claim 2 recites “first selected extrudate parameters” and “second selected extrudate parameters” which is indefinite.  The limitations of “first” relative to “second” are unclear.  Note that claim 2 recites data from “at least one of” language, and thus the scope of claim 2 includes data only from “a laser gauge measuring second selected extrudate parameters” which is indefinite because there would be no recitation of first selected extrudate parameters”.  For examination purposes relative to prior art, the Examiner has interpreted claim 2 such that “first” and “second” are not included in claim 2 in order to understand the “at least one of” language.  Claim 2 recites “running passage” which is indefinite because it is not clear what it refers to.  The Examiner suggests the following amendments (also with the Examiner’s suggestions relative to the claim objections above):
2. (Currently Amended) The extrudate cooling tank of claim 1 further comprising a processor for adjusting the speed of the motor turning the puller wheel thereby controlling speed of the extrudate to regulate extrudate physical parameters including at least one of outer diameter, wall thickness, concentricity, and ovality, and to prevent extrudate shrinkage, the processor receiving data, for input to an included algorithm to adjust the motor speed, from at least one of:
a) a strain gauge measuring extrudate strain during running passage of the extrudate through the tank;
b) an ultrasonic gauge measuring of the extrudate through the tank; and
c) a laser gauge measuring of the extrudate through the tank.

	Claim 3 recites “running extrudate” which lacks antecedent basis clarity.  The Examiner suggests the following amendments: “the running extrudate”.  

	Claim 4 recites “the running extrudate exterior” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments: “a running extrudate exterior”.

	Claim 5 recites “continuing cooling” which is indefinite because previous cooling is not mentioned.  The Examiner suggests the following amendments (also with the Examiner’s suggestions relative to the claim objections above):
(Currently Amended) A method for cooling a tubular plastic running extrudate after extrusion die forming thereof, comprising: 
a) feeding the running extrudate into a first temperature water bath within a chamber while maintaining the chamber at a selected pressure for cooling the running extrudate;
b) passing the running extrudate through a first atmospheric pressure water bath at a second temperature lower than the first temperature;
c) passing the running extrudate through a second atmospheric pressure water bath at a third temperature higher than the second temperature but lower than the first temperature;
d) controlling passage of the running extrudate through the first temperature water bath to the exit speed of the extrudate from the extrusion die; and
e) continuing cooling the extrudate while adjusting outer diameter and wall thickness of the running extrudate passing through the first and second atmospheric pressure water baths by controlling a speed of passage of the running extrudate passing therethrough.

	Claim 6 recite “speed of the running extrudate” which lacks antecedent basis clarity because is it not clear if it refers to the previously mentioned one or to another.  The Examiner suggests the following amendments: “the speed of the running extrudate”.

	Claim 7 recites “the speed of running extrudate” which lacks antecedent basis clarity.  The Examiner suggests the following amendments: “a speed of a running extrudate”.  In claim 7, “a motor-puller wheel assembly” is understood to inherently include a motor and a puller wheel.
	
Claim 8 has antecedent basis issues.  Claim 8 recites “running passage” which is indefinite because it is not clear what it refers to.  Claim 8 recites “one of the water baths” which is indefinite because claim 7 upon which it depends, only recites “a controlled temperature bath”.  Thus, the antecedent basis of “the water baths” is unclear.  Claim 8 recites “first extrudate dimensional parameters” and “second extrudate dimensional parameters” which is indefinite.  The limitations of “first” relative to “second” are unclear.  Note that claim 8 recites data of “at least one of” language, and thus the scope of claim 8 includes data only from “laser measured selected second extrudate dimensional parameters” which is indefinite because there would be no recitation of first extrudate dimensional parameters”.  For examination purposes relative to prior art, the Examiner has interpreted claim 8 such that “first” and “second” are not included in claim 8 in order to understand the “at least one of” language.  The Examiner suggests the following amendments:
8. (Currently Amended) The method of claim 7 further comprising:
a plurality of water baths including the controlled temperature bath;
a) adjusting a speed of the motor connected to the puller wheel, responsively to algorithmic processed data of at least one of: 
i) extrudate strain measured during running passage of the extrudate through one of the water baths; 
ii) ultrasonically measured selected of the extrudate through one of the water baths; and 
iii) laser measured selected of the extrudate through one of the water baths.

	Claim 11 is replete with antecedent basis clarity issues.  Claim 11 recites “a rotatable extrudate puller wheel-servo motor combination” which is interpreted as inherently including a rotatable extrudate puller wheel and a servo motor.  The Examiner suggests the following amendments.
11. (Currently Amended) An extrudate cooling tank, comprising:
a) a plurality of cooling water chambers adapted for running passage of an extrudate serially therethrough, a respective first cooling water chamber being at a preselected regulated variable pressure and respective remaining cooling water chambers being at least at atmospheric pressure, water in the chambers being at different temperatures;
b) a rotatable extrudate puller wheel-servo motor combination hingedly connected to one of the remaining cooling water chambers and movable with respect thereto between two positions, the combination in a first position positioning the puller wheel to receivably engage the running extrudate to rotatably controlling speed of the running extrudate by contact therewith, the combination in a second position positioning the puller wheel remote from a position of engagement with the running extrudate.

	Claim 12 is replete with antecedent basis clarity issues.  The Examiner suggests the following amendments: 
12. (Currently Amended) The extrudate cooling tank of claim 11 further comprising:
a) a processor for adjusting a speed of the motor turning the puller wheel thereby controlling speed of the extrudate to regulate extrudate outer diameter, wall thickness, concentricity, and ovality, and to prevent extrudate shrinkage, the processor the motor speed, from:
i) a strain gauge measuring extrudate strain during running passage of the extrudate through the tank;
ii) an ultrasonic gauge measuring selected first extrudate dimensional parameters during running passage of the extrudate through the tank; and
Iii) a laser gauge measuring selected second extrudate dimensional parameters during running passage of the extrudate through the tank.

	Claim 13 is replete with antecedent basis clarity issues.  The Examiner suggests the following amendments:
13. (Currently Amended) The extrudate cooling tank of claim 12 further comprising an extrudate guide wheel positionable within the same cooling water chamber as the puller wheel, for receivably engaging the running extrudate having engagingly passed around the puller wheel; the extrudate guide wheel and a second variable speed motor forming an assembly and being mounted on a frame for arcuate movement between a position at which the guide wheel operatively engages the extrudate in [[a]] the same chamber and a position at which the guide wheel is disengaged from the extrudate, the second motor when connected to the guide wheel adjusting a speed thereof to further regulate outer diameter and wall thickness of the extrudate.

Claim 14 is replete with antecedent basis clarity issues.  Note that a third temperature water chamber is understood from claim 11 which recites a plurality of chambers at different temperatures serially through which the extrudate runs  The Examiner suggests the following amendments:
14. (Currently Amended) The extrudate cooling tank of claim 13 further comprising:
	a) the extrudate guide wheel within a serially respective third temperature water chamber of the plurality of cooling water chambers, for receivably engaging the running extrudate having passed around the puller wheel; and
b) a gearing system for connecting the second variable speed motor to the extrudate guide wheel and adjusting the speed thereof to further regulate outer diameter and wall thickness of the extrudate.

Claim 15 is replete with antecedent basis clarity issues.  The Examiner suggests the following amendments (also with the Examiner’s suggestions relative to the claim objections above):
15 (Currently Amended) A two chamber extrudate cooling tank, comprising:
a) a controlled pressure first temperature water chamber adapted for running passage of an extrudate therethrough;
b) [[an]] a controlled pressure second temperature water chamber adapted for continued running passage of the extrudate therethrough;
c) a rotatable extrudate puller wheel positionable for receivably engaging the running extrudate and controlling a speed of the running extrudate as the extrudate engagingly moves with the rotating puller wheel;
d) a plurality of guide wheels positioned in the tank downstream of the puller wheel to successively contactingly guide the running extrudate through the tank;
e) a variable speed motor connected to the puller wheel for controlling a speed thereof, the motor being rotatably connected to the tank for arcuate unitary movement of the motor and puller wheel together between a first position at which the puller wheel engages the running extrudate and a second position at which there is no engagement of the running extrudate by the puller wheel.

Claim 17 is replete with antecedent basis clarity issues.  The Examiner suggests the following amendments:
17. (Currently Amended) The two chamber extrudate cooling tank of claim 15 further comprising variable speed motors connected to at least some of the guide wheels, the guide wheel motors being rotatably connected to the tank for arcuate unitary movement of the respective motor and [[a]] the respective connected guide wheel together between a first position at which the respective connected guide wheel engages the running extrudate and a second position at which there is no engagement of the running extrudate by the respective connected guide wheel.

	Claims not listed above are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsadares et al. (US 5,096,634) in view of Laporte et al. (US 2020/0368955).
Tsadares et al. (US 5,096,634) discloses a method (fig. 1) for cooling tubular plastic running extrudate 1 after extrusion die forming thereof in an extrusion head 2, comprising: 
a) feeding the running extrudate into a first temperature water bath 8 within a chamber 11 (fig. 1; col. 6, lines 38-44, 50-56, 64-66);
b) passing the running extrudate through a first pressure water bath (in one of the chambers 12)  at a second temperature (fig. 1; col. 6, lines 50-60);
c) passing the running extrudate through a second pressure water bath (in another of the chambers 12) at a third temperature (fig. 1; col. 6, lines 50-60);
d) controlling passage of the running extrudate through the first temperature water bath to the exit speed of the extrudate from the extrusion die ;
e) continuing cooling the extrudate while adjusting outer diameter and wall thickness of the running extrudate passing through the first and second pressure water baths by controlling speed of passage of the running extrudate passing therethrough (fig. 1; col. 6, lines 50-68, the running extrudate speed is controlled a difference in speed between devices 13 and 14 which determines the extent of the tube stretching axially and causes peripheral stretching over conical expansion part 5; such stretching adjusts the outer diameter and wall thickness of the tube);
(Claim 6) further comprising separately controlling speed of the running extrudate passing through the first and second atmospheric pressure water baths (fig. 1; the speed of draw-off devices 13, 14 are separately controlled, and thus the speed of the running extrudate passing through chambers 12 is separately controlled by draw-off device 14; col. 5, lines 15-66).
However, Tsadares et al. (US 5,096,634) do not disclose maintaining the chamber at a selected pressure, the first and second pressure bath being at atmospheric pressure, the second temperature being lower than the first temperature, or the third temperature being higher than the second temperature but lower than the first temperature.  
	Laporte et al. (US 2020/0368955) discloses a method for cooling tubular plastic running extrudate 108C (straws) after extrusion die forming thereof in a die 106, the method including cooling in water baths that are open at the top (at atmospheric pressure) and that are vacuum-sealed (under controlled pressure) (figs. 1, 4; abstract; [0035], [0039]).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the water baths of Tsadares et al. (US 5,096,634) to be open at the top (atmospheric pressure water baths) or to be vacuum-sealed (baths maintained at a selected pressure) because such a modification is known in the art, as disclosed by Laporte et al. (US 2020/0368955), and would provide pressure control of the water baths.  As to the temperature relationships of instant claim 5, such relationships would have been found in view of the teachings of Tsadares et al. (US 5,096,634) that the temperatures of the individual chambers 11 and 12 can be individually controlled and adjusted to obtain desired properties in the product (col. 5, lines 40-59; col. 6, lines 50-60; col. 7, lines 8-17 and 29-40).
Allowable Subject Matter
Claims 1-4 and 7-17 would be allowable if rewritten or amended to overcome the objection(s) AND the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest:
the extrudate cooling tank, as recited by claims 1-4, particularly including a rotatable extrudate puller wheel positionable for receivably engaging the running extrudate in one of the water chambers and controlling speed of the running extrudate as the extrudate engagingly moves with the rotatable puller wheel; and a variable speed motor connected to the puller wheel for controlling speed thereof to regulate at least one physical parameter of the extrudate, the motor being rotatably connected to the tank for arcuate unitary movement of the motor and puller wheel together between a first position at which the puller wheel engages the running extrudate and a second position at which there is no engagement of the running extrudate by the puller wheel;
the method of controlling a speed of a running extrudate during cooling thereof, as recited by claims 7-10, particularly comprising pivotally moving a motor-puller wheel assembly between a first position at which the wheel engages the running extrudate within a controlled temperature bath thereby cooling the extrudate to regulate at least one of extrudate outer diameter, wall thickness, concentricity, ovality, and shrinkage, and a second position at which the puller wheel does not engage the running extrudate to regulate extrudate physical parameters;
the extrudate cooling tank, as recited by claims 11-14, particularly including a rotatable extrudate puller wheel-servo motor combination hingedly connected to one of the remaining cooling water chambers and movable with respect thereto between two positions, the combination in a first position positioning the puller wheel to receivably engage the running extrudate to rotatably controlling speed of the running extrudate by contact therewith, the combination in a second position positioning the puller remote from a position of engagement with the running extrudate; or
the two chamber extrudate cooling tank, as recited by claims 15-17, particularly including a rotatable extrudate puller wheel positionable for receivably engaging the running extrudate and controlling speed of the running extrudate as the extrudate engagingly moves with the rotatable puller wheel; and a variable speed motor connected to the puller wheel for controlling speed thereof, the motor being rotatably connected to the tank for arcuate unitary movement of the motor and puller wheel together between a first position at which the puller wheel engages the running extrudate and a second position at which there is no engagement of the running extrudate by the puller wheel.
	Czarnik et al. (US 5,645,861) discloses a vacuum sizing tank including guide rollers 28 that can be pivoted between a first position in which the guide rollers 28 engage a running extrudate 20 and a second position in which the guide rollers do not engage the running extrudate 20 (figs. 1-4).  The guide rollers 28 guide the extrudate and maintains it in a straight line below the surface of the water within the vacuum sizing tank.  Czarnik et al. (US 5,645,861) does not disclose pivoting a puller wheel (as respectively recited by the instant claims).  The guide rollers 28 do not use motors.  And Czarnik et al. (US 5,645,861) does not disclose further disclose the motor being rotatably connected to the tank for arcuate unitary movement of the motor and puller wheel together, as recited by claims 1-4; pivotally moving the motor-puller wheel assembly, as recited by claims 7-10; rotatable extrudate puller wheel-servo motor combination hingedly connected to one of the remaining cooling water chambers, as recited by claims 11-14; or the motor being rotatably connected to the tank for arcuate unitary movement of the motor and puller wheel together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744